DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action is in response to communication filed on 09/30/2020.
Claims 1-20 are pending of which claims 1, 6, 12, and 17 are independent.
The IDS(s) submitted on 03/19/2021 and 06/25/2021 has been considered.
Internet Communications

Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 8, 12, 13, and 17-20   is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abedini et al (US 20190014533 A1 - the examiner has verified the provisional document on which priority was relied fully supports the nonprovisional document including all figures).
Regarding claim 1, Abedini discloses a method (i.e. Figs 1-12 and in particular Figs. 4 and 10-12) of requesting a relay resource (i.e. relay resource includes time/frequency/space/code resource needed to establish wireless link ), wherein the method is applied to a relay device (i.e. relay device is gNB 320 in Fig. 3 and 1st Node 405 in Fig. 4) and comprises: sending a resource request message (i.e. in Fig. 3 relay node 320 sends resource request message to network device 305 as detailed in paragraph 90 and in Fig. 4 relay device 405 sends a resource request message to network device 410 at step 430 )  to a network device (i.e. Network Device is gNB (ANF) 305 in Fig. 3 and 2nd Node 410 in Fig. 4 as the network node receives resource request message from relay device 1st Node 405 at step 430) to which a relay device accesses (See paragraphs 90 for Fig. 3 and paragraphs 103-104); and receiving a resource allocated by the network device based on the resource request message (See paragraphs 92 and 94  and 97 for Fig. 3 where network node 305 allocates resources based on received request and in Fig. 4 steps 440 based on the received request network node 410 allocates resources as detailed in paragraph 107), wherein the resource request message (i.e. Fig. 4 step 430- see paragraphs 103 and 104) carries at least one of following resource requirements information: backhaul resource requirement information of the relay device, access link resource requirement information of the relay device. (i.e. For Fig. 4 since node 415 can be either be a UE/gNB and resource requirement is an access link requirement . Similarly gNB 320 link to gNB 325 is a lower level backhaul link considered by applicant as access link resource)
Regarding claim 2, Abedini discloses the method according to claim 1, wherein, the backhaul resource requirement information of the relay device comprises at least one of following: a backhaul resource from the network device to the relay device in a time window; a backhaul resource from the relay device to the network device in a time window; or, the access link resource requirement information of the relay device comprises at least one of following: a resource not being indicated in a time window to be used for backhaul transmission; an access link resource from the relay device to a terminal device (i.e. Fig. 4 per paragraph 100 node 405 can be a BS/gNB and node 415 can be a UE and the resource allocated between the two nodes is an access link resource ); an access link resource from a terminal device to the relay device; (i.e. Fig. 4 per paragraph 100 node 405 can be a BS/gNB and node 415 can be a UE and the resource allocated between the two nodes is an access link resource…see paragraphs 100-104 );  a backhaul resource from the relay device to a lower-level relay device accessing the relay device; (See Fig. 3  gNB 325 is a lower level relay device compared to gNB 325 and is considered as an access link resource per Applicant’s definition ) a backhaul resource from the lower-level relay device accessing the relay
device to the relay device. (See Fig. 3  gNB 325 is a lower level relay device compared to gNB 325 and is considered as an access link resource per Applicant’s definition  See paragraphs 90-94)
Regarding claim 6, Abedini discloses a method of scheduling a relay resource (i.e. relay resource includes time/frequency/space/code resource needed to establish wireless link ), wherein the method is applied to a network device (i.e. Fig. 4 Node 410) accessed to by a relay device (Fig. 4 ,Node 405) and the method comprises:  receiving a resource request message of a relay device (Fig. 4 step 430 relay node transmits resource request message to network node 410 and at step 435 received by Network Node 410), wherein the resource request message (See Paragraph 104 on the details resource request message) carries at least one of following resource requirements information: backhaul resource requirement information of the relay device, and access link resource requirement information of the relay device; (i.e. For Fig. 4 since node 415 can be either be a UE/gNB and resource requirement is an access link requirement . Similarly gNB 320 link to gNB 325 is a lower level backhaul link considered by applicant as access link resource - see paragraphs 100-105)
scheduling a resource for the relay device based on the resource request message. (i.e. Network Node 410 schedules resources for relay node 405 in Fig. 4 step 435 based on request received in step 430 as detailed in paragraph 108.  Similar analysis can be done for Fig. 3 based on the disclosure in paragraphs 90-94)

Regarding claim 7, Abedini discloses the method according to claim 6, wherein, scheduling the resource for the relay device (i.e. relay node 405)  based on the resource request message (i.e. Fig. 4 step 430 paragraph 108)  comprises:
allocating a resource to the relay device based on the resource request message; ( See paragraph 0107 teaching the limitation verbatim - [0107] In some aspects, the additional resources requested by and/or allocated to the first wireless node 405 may be periodic resources. Accordingly, the first wireless node 405 may establish a wireless communication backhaul or access link with the third wireless node 415 using the resources selected from the available resource(s).)
or, 
scheduling the resource for the relay device based on the resource request message comprises:
based on the resource request message, scheduling a neighboring relay device of the relay device to adjust a used resource to evade a resource requested by the relay device;
or
scheduling the resource for the relay device based on the resource request message comprises: allocating, based on the resource request message, a target resource to the relay device; scheduling a neighboring relay device of the relay device to stop using the target resource.
Regarding claim 8, claim 8 is rejected in the same scope of claim 2.
Regarding claim 12, Abedini discloses  a relay device (Fig. 4 relay device 405 - further shown in Fig. 8 ), comprising:
a storage (Fig. 8 memory 825) , a processor (Fig. 8 processor 820), and a computer program stored on the storage and executable by the processor, wherein when the computer program is executed by the processor, the processor implements a method of requesting a relay resource, (i.e. relay resource includes time/frequency/space/code resource needed to establish wireless link  and wherein the method is applied to a relay device i.e. relay device is gNB 320 in Fig. 3 and 1st Node 405 in Fig. 4)the method comprises:
	sending a resource request message (i.e. in Fig. 3 relay node 320 sends resource request message to network device 305 as detailed in paragraph 90 and in Fig. 4 relay device 405 sends a resource request message to network device 410 at step 430 )  to a network device (i.e. Network Device is gNB (ANF) 305 in Fig. 3 and 2nd Node 410 in Fig. 4 as the network node receives resource request message from relay device 1st Node 405 at step 430) to which a relay device accesses (See paragraphs 90 for Fig. 3 and paragraphs 103-104); and receiving a resource allocated by the network device based on the resource request message (See paragraphs 92 and 94  and 97 for Fig. 3 where network node 305 allocates resources based on received request and in Fig. 4 steps 440 based on the received request network node 410 allocates resources as detailed in paragraph 107), wherein the resource request message (i.e. Fig. 4 step 430- see paragraphs 103 and 104) carries at least one of following resource requirements information: backhaul resource requirement information of the relay device, access link resource requirement information of the relay device. (i.e. For Fig. 4 since node 415 can be either be a UE/gNB and resource requirement is an access link requirement . Similarly gNB 320 link to gNB 325 is a lower level backhaul link considered by applicant as access link resource)
Regarding claim 13, claim 13 is rejected in the same scope of claim 2.
Regarding claim 17, claim 17 is rejected in the same scope of claim 6.
Regarding claim 18, claim 18 is rejected in the same scope of claim 2.
Regarding claim 19, claim 19 is rejected in the same scope of claim 1.
Regarding claim 20, claim 20 is rejected in the same scope of claim 6.

Allowable Subject Matter
Claims 3-5, 9-11, and 14-16 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HABTE MERED/Primary Examiner, Art Unit 2474